Citation Nr: 1122720	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma to include as due to the service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service form June 1965 to April 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of April 2007 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The appellant was provided a VA examination in October 2006.  At the time, the examiner stated that not being a pulmonary medical specialist or psychiatrist he could not opine on the cause and effect of PTSD and asthma without resorting to mere speculation based on his clinical experience.  He then proceeded to provide an opinion that there was no direct relationship between the service connected PTSD and asthma.  He stated that is what he speculates in this case.  

A second VA examination was provided in November 2006.  However, no opinion as to the etiology of the asthma was provided.

The Board notes that the VA medical opinion of October 2006 is inadequate for appellate review.  The examiner specifically stated that he did not have the requisite knowledge to provide an opinion regarding the relationship between PTSD and asthma.  While he provided an opinion, he stated the same was speculative.  Moreover, the principal reason he provided as the reason for not being able to give a conclusive opinion was his lack of specialty and clinical knowledge.  Therefore, the examiner himself left the door open to the possibility that a specialist could provide a better opinion.  Accordingly, the Board finds that the October 2006 opinion is inadequate and that a new opinion by a specialist is needed prior to deciding the claim.

In regard to the issue of entitlement to TDIU, the Board notes that entitlement to TDIU was denied in a rating decision of July 2009.  The appellant was informed of the decision later that same month.  The record contains a letter from the appellant dated in July 2010 wherein he disagreed with the denial of TDIU.  The letter has a date stamp showing it was received at the RO in July 2010.  The letter constitutes a Notice of Disagreement (NOD).  Moreover, the NOD was received within the one year of the notice of the denial.  When a notice of disagreement has been filed, the RO must issue a Statement of the Case (SOC).  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  Therefore, the Board finds that there is a timely NOD with regard to this issue.  To date, the RO has not issued an SOC with regards to this issue.  Accordingly, the Board is required to remand this issue for issuance of a SOC.  See Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should reschedule the appellant for a VA examination to determine the nature and etiology of the appellant's asthma.  The examiner should specifically comment as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that  the appellant's currently diagnosed asthma was caused by or has been aggravated by the service connected PTSD, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  The claims folder must be made available to the examiner.  If the examiner determined that there is a relationship between the asthma and the service connected PTSD, the examiner should provide the pre-aggravation baseline of the asthma.  A complete rationale for any opinion rendered must be provided.  

2.  The RO should issue a SOC to the appellant and his representative, addressing the issue of entitlement to TDIU.  The appellant and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


